Title: William Smith to Abigail Adams, 14 April 1798
From: Smith, William
To: Adams, Abigail


        
          Dear Madam
          Boston. 14th. April 1798
        
        I am much oblig’d by your favors of the 30 Ult. & 6th Inst. with the inclosures the communications from our Commiss. will, when publish’d, have the most happy effect. Many who were zealous friends to French, not long since, are now as zealous friends to their own country. I hope our Commiss. will be able to make good their retreat, before the contents of their dispatches arrive.— we have had for a few days a rumor of an Embargo I hope this measure will not be adopted if the Merchants are allow’d to consult their own interest, they may embargo themselves or not as their feelings dictate this measure is only advocated by those who are unfriendly to their

country, who wish to throw a great number of Men out of employ, to give them an oppertunity to excite their feelings & passions to obstruct the measures of Government—
        To the number of our friends whose deaths we have lately lamented, we must add Mr Carter, Mrs S. Father. he was taken with a faintness Yesterday Morning abt. 4 oClock and died in half an hour. we are now setting out to attend the funeral. he has supported thro’ life an unblemished character as a Christian & an honest Man. he was in his 83d. Year.— this event tho’ expected for some time, (added to the death of our late worthy Dr.) is almost too much for Mrs. S. I trust that time & a christian resignation to the will of Providence will restore her sperits.—
        Mrs. S. joins me in affectionate regards to you & the President.
        Yrs.
        
          Wm. Smith.
        
      